Allowable Subject Matter
1.	Claims 1, 3-5, 8, 11-17, and 19-30 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: previously Claims 1, 3-5, 8 and 11-17, and 19-30 were rejected under 35 U.S.C. 103 as being unpatentable over   Hwan K D (“Hwan”) PUB-NO: KR 2013132365 A (machine translated ) in view of Yang (US 2014/0066191) and Norden et al (US 2016/0287991).  
After closely reviewing the applicant’s argument, the examiner acknowledged that the above prior arts fail to teach “the first visual or audiovisual effect causes a second visual or audiovisual effect, the second visual or audiovisual effect prompting the user to perform an action resulting in a selection of, or initiate a random selection of, an item affecting the step of receiving user input on the user interface” as recited in independent claim 1 and as similarly recited in the remaining independent claims 20 and 24.  Further prior art searches failed to produce any relevant results. Accordingly, the pending claims 1, 3-5, 8, 11-17, and 19-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
CONCLUSION

 3.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TADESSE HAILU/Primary Examiner, Art Unit 2173